DETAILED ACTION
Claims 1 and 3-21 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under PCT/CN2020/093675 filed on 6/1/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Chong et al Reference (US 2013/0101018 A1).

Chong teaches a method for adaptive loop filtering includes performing luma adaptive loop filtering based for luma components of a block of pixels, and performing chroma adaptive loop filtering for chroma components of the block of pixels, wherein filter coefficients for both the luma adaptive loop filtering and chroma adaptive loop filtering are derived from a block-based mode or a region-based mode. In FIG. 4, the CUs 163, with the hashed marking, have been coded with an ALF flag that is on. Both a video encoder and decoder would apply the ALF to both luma and chroma components of the pixels in that CU. The map of CU level on/off flags for the luma ALF may be used by the chroma ALF. Video encoder 20 may signal one or more of filter information relating to the luma adaptive filtering and filter information relating to the chroma adaptive loop filtering. The filter information may include a CU level on/off flag, filter coefficients, and/or block-based classification. In some examples, the filter information for both the luma and chroma ALF are signaled separately. In other examples, the filter information of the luma ALF is shared for the chroma ALF. That is, only the luma ALF information is determined and signaled, and the chroma ALF uses the same information at both the video encoder and video decoder. (see Chong Abstract, [0081], [0089], [0128]).

The following is an examiner's statement of reasons for allowance: neither Chong, nor other relevant art or combination of relevant art, teaches a method, apparatus, and non-transitory CRMs determining, for a conversion between a video region of a video and a bitstream of the video, whether at least one syntax element associated with an adaptive loop filtering operation for a chroma component of the video region is included in the bitstream based on a chroma format of the video; and performing the conversion according to the determining, wherein the at least one syntax element comprises a flag indicating whether at least one coefficient for the adaptive loop filtering operation for the chroma component of the video region is included in the bitstream and the flag is included in an adaptation parameter set corresponding to the adaptive loop filtering operation for the chroma component of the video region. 

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 15, 17, and 19, are allowable by the addition of the limitations. Claims 3-14, 16, 18, and 20-21 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483